Rombauer, P. J.
This is a prosecution upon an information for petit larceny. The defendant was convicted and appealed, but whether to this court or to the supreme court is .not quite clear upon the record. The transcript was sent to the supreme court, but that court, upon the motion of the attorney general, ordered its transfer to this court.
Neither party has filed any briefs in the cause, nor have any errors' been assigned by appellant. As it is our duty in criminal cases to examine the record regardless of any assignment of errors, we have done so in this case and find no error in the record. The information is formally sufficient, the testimony amply substantiates the offense, and the instructions of the court, nearly all of which were given at defendant’s request, are not subject to any objection.
All the judges concurring,
the judgment is affirmed.